Citation Nr: 9910076	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision which denied the 
veteran's claim of service connection for bilateral hearing 
loss.  

The file contains transcripts of the veteran's January 1997 
RO hearing and his January 1999 hearing before a member of 
the Board at the Central Office in Washington, D.C.


FINDING OF FACT

The veteran was exposed to inservice acoustic trauma during 
combat in World War II (WW II).  The veteran has bilateral 
sensorineural hearing loss and a physician has indicated that 
the pattern of hearing loss is consistent with hearing 
impairment due to noise exposure; his hearing loss is due to 
inservice acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5107, 7104  (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's May 1942 examination prior to entrance into 
service indicates that he had no problems with his ears and 
that his hearing was measured at 20/20 bilaterally.  A review 
of the veteran's scant service medical records reveals no 
complaints or findings indicative of hearing loss during 
service.  The September 1945 examination prior to separation 
from service indicated that the veteran had no problems with 
his ears and that his hearing was measured as 15/15 
bilaterally. 

The veteran's Military Record and Report of Separation 
Certificate of Service showed that the veteran served with 
the 71st AAA Operations Detachment in the Battles/Campaigns 
of Naples-Foggia, Rome-Arno, N. Apennines, and Po Valley.  
Listed under "Decorations and Citations" was: European 
African Middle Eastern with four Battle Stars and Bronze Star 
Medal.  

In a January 1946 letter directed to the VA adjudication 
Officer, the veteran indicated that he was hospitalized at 
Fort Monroe, Virginia in an army hospital for treatment of 
his ears in June or July 1941 during the summer training 
period in the advanced course of the Reserve Officers 
Training Corps (ROTC).  He stated that he was hospitalized 
when his ears were painfully affected by the blast from 
firing a 12-inch seacoast gun.  The veteran also reported 
that occasionally during his active army service his ears 
were partially deafened, and pain resulted.  He noted that he 
did not remember having been treated further.  The veteran 
repeated the information noted above in a second January 1946 
letter.

On VA examination in July 1947, the veteran's ears were 
reported to be normal.  

In a June 1996 letter, the veteran indicated that he would 
like to be considered for service connection for an injury to 
his hearing.  The veteran reported that a private physician 
concluded that his hearing loss was typical of that which is 
caused by noise exposure.  With this letter, the veteran 
included for reference a copy of the January 1946 letter 
noted above. 

On VA audiological examination in August 1996, the veteran's 
pure tone air conduction thresholds were reported as 30, 45, 
40, 40, and 35 decibels in the right ear and 25, 35, 35, 45, 
and 40 decibels in the left ear at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  His score on speech 
discrimination tests was 96 percent in the right ear and 100 
percent in the left ear.  Remarks included mild to moderate 
sensorineural loss bilaterally.  

On his January 1997 notice of disagreement (NOD), the veteran 
noted that some of his earlier medical records may be under a 
different name.  With the NOD, the veteran submitted copies 
of ROTC records dated from July 1941 to May 1942.  One record 
indicated that the veteran qualified in pistol marksmanship.  
In addition to ROTC records, the veteran also submitted 
copies of records of private treatment by Dr. Norman A. 
Lester, dated in May and June 1996.  These records showed 
that the veteran had complaints of hearing loss and a history 
of loud noise exposure while in the military.  The diagnosis 
included mild sensorineural loss bilaterally.  

Also included with the NOD was an eight-page history of the 
veteran's unit that noted numerous incidents of exposure to 
acoustic trauma during combat and specifically referred to 
the veteran by name.  According to this history, the unit was 
frequently exposed to acoustic trauma during combat-related 
instances involving: bombs exploding nearby; the detonation 
of a 1250 pound unexploded bomb which produced a shock wave 
that killed birds in flight; firing weapons; and being under 
fire from incoming shells.        

During his January 1997 RO hearing, the veteran again 
indicated that he had treatment for painful injury to his 
hearing following noise exposure while with the ROTC in 1941.  
It was also asserted that additional painful injury and 
deafening occurred when the veteran was exposed to the noise 
of heavy artillery fire during combat in WW II.   The veteran 
further testified that he was exposed to acoustic trauma from 
the firing from 90-millimeter anti-aircraft guns and an 
eight-inch gun.    

A February 1997 response to a request for additional records 
indicated that there were no other medical records on file at 
the National Personnel Records Center (NPRC) or at the 
Surgeon General's Office (SGO).           

In a June 1997 letter, N. Lester, M.D. indicated that the 
veteran was seen for complaints of longstanding hearing loss.  
He reported that the veteran gave a history of significant 
noise exposure while in the military.  Specifically noted was 
exposure to sonic blast at close range from a large artillery 
weapon during WW II.  Dr. Lester stated that the veteran 
began complaining of hearing loss years after the war and he 
noted that it has been present and slowly progressive since 
that time.  The private physician reported that the veteran 
underwent an audiogram in June 1996 and was found to have a 
pattern of hearing loss consistent with noise exposure.  Dr. 
Lester reported that it was his professional opinion that the 
veteran's hearing loss was largely a result of noise 
exposure.  He stated that this can be said with a reasonable 
degree of medical certainty based on both the pattern of 
hearing loss as well as the temporal relationship of the 
onset of the hearing loss to the noise exposure.  Dr. Lester 
also noted that it was not unusual for noise-induced otologic 
injury to manifest itself clinically gradually over many 
years.  The physician further indicated that the veteran's 
essentially normal hearing sensitivity in the highest 
frequencies argues against a significant component of age-
related hearing loss.

During his January 1999 hearing before a member of the Board 
at the Central Office in Washington, D.C., the veteran and 
his service representative asserted that the veteran was 
around explosions and percussion instruments through most of 
his military career.  Inservice noise exposure during battle 
reportedly included being in close proximity to bombardments 
and the firing of 90 millimeter anti-aircraft weapons and 
eight-inch missiles.         


II.  Analysis

The veteran has asserted that service connection should be 
granted for hearing loss due to inservice acoustic trauma he 
suffered during combat in WW II.  

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the lack of any 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

Service connection for defective hearing may be established 
only when the veteran's audiometric test results, including 
speech recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 provide that for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

The evidence shows that the veteran currently has bilateral 
hearing loss that meets the criteria of 38 U.S.C.A. § 3.385.  
Hence, even if hearing loss under the standards of 38 C.F.R. 
§ 3.385 is not shown in service, service connection is not 
precluded if hearing loss can otherwise be linked to service.  
Ledford v. Derwinski, 3 Vet.App. 87 (1992).  Post-service VA 
audiological examinations reveal findings consistent with 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.

The veteran presently has a diagnosis of hearing loss due to 
noise exposure.  The record shows that the veteran reports 
that he had a great deal of exposure to acoustic trauma over 
an extended period of time while in combat during WW II.  
This inservice exposure to acoustic trauma has been shown by 
evidence including combat battle references on separation 
records, medals, testimony from the veteran, and a unit 
history.  There is no evidence showing any post service 
exposure to acoustic trauma.  

While the veteran was not diagnosed with hearing loss during 
service or sensorineural hearing loss within one year from 
separation from service, there is evidence on file noting 
inservice exposure to acoustic trauma dating back to January 
1946.  In addition to the veteran's letter of that date, 
credible statements from the veteran indicate that he had 
hearing problems associated with acoustic trauma while on 
active duty.  Furthermore, a physician has reported that it 
is his professional opinion that the veteran's hearing loss 
was due to acoustic trauma.  

Since competent medical evidence on file reports a current 
diagnosis of bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385 due to inservice acoustic trauma, and all other 
evidence on file indicates that the only acoustic trauma 
suffered by the veteran was related to service, the Board 
finds that the preponderance of the evidence supports the 
veteran's claim.  As such, affording the veteran the 
considerations due a combat veteran under 38 U.S.C.A. § 1154, 
service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

